PER CURIAM: *
Mary Helen Pizana appeals her conviction and sentence for possession of 9.9 kilograms of cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a) and (b)(1)(A). She argues that the sentencing provisions of 21 U.S.C. § 841(b) are unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). She concedes that her argument is foreclosed by our opinion in United States v. Slaughter, 238 F.3d 580, 581-82 (5th Cir.2000). See United States v. Valenzuela-Quevedo, 407 F.3d 728, 731 (5th Cir.), cert. denied, — U.S. -, 126 S.Ct. 267, — L.Ed.2d - (2005). She raises the issue only to preserve it for further review. Accordingly, Pizana’s argument is foreclosed, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.